Exhibit 10.48

Confidential Treatment Requested by Tesla, Inc.

AMENDMENT NO. 5
TO
AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 5 TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”), dated as of December 27, 2018, is entered into by and among TESLA
2014 WAREHOUSE SPV LLC, a Delaware limited liability company (the “Borrower”),
TESLA FINANCE LLC, a Delaware limited liability company (“TFL”), the Lenders
party hereto, the Group Agents party hereto, DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, as paying agent (the “Paying Agent”)
and DEUTSCHE BANK AG, NEW YORK BRANCH, as administrative agent (in such
capacity, the “Administrative Agent”) and is made in respect of the Amended and
Restated Loan and Security Agreement, dated as of August 17, 2017, as amended on
October 18, 2017, as further amended on March 23, 2018, as further amended on
May 4, 2018, as further amended on August 16, 2018 (the “Loan Agreement”) among
the Borrower, TFL, the Lenders party thereto, the Group Agents party thereto,
the Administrative Agent and the Paying Agent.  Defined terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Loan Agreement as amended hereby.

WHEREAS, the Borrower, the Lenders, the Group Agents, the Paying Agent and the
Administrative Agent have agreed to amend the Loan Agreement on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrower, the Lenders, the Group Agents, the Paying Agent and
the Administrative Agent agree as follows:

1.Amendments to Loan Agreement.  Effective as of the Amendment Effective Date
(as defined below) and subject to the satisfaction of the conditions precedent
set forth in Section 2 hereof:

(a)Section 1.01 of the Loan Agreement is hereby amended by deleting in its
entirety the following definitions (i) “Finco Administrative Agent”, (ii) “Finco
Borrower”, (iii)“Finco Commitment”, (iv)“Finco Facility Limit”, (v) “Finco Group
Agent”, (vi) “Finco Lender”, (vii) “Finco Loan” (viii) “Finco Loan Balance”,
(ix) “Finco Paying Agent”, (x) “Finco Transaction Documents” and (xi) “Finco
Warehouse Agreement”.

(b)Section 1.01 of the Loan Agreement is hereby amended by adding the following
definitions thereto in the appropriate alphabetical order:

“2018 Administrative Agent” shall mean the “Administrative Agent,” as such term
is defined in the 2018 Warehouse Agreement.

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

“2018 Borrower” shall mean LML 2018 Warehouse SPV, LLC.

“2018 Borrower Default” shall mean the occurrence of any “Event of Default”, as
such term is defined in the 2018 Warehouse Agreement.

“2018 Facility Limit” shall mean the “Facility Limit,” as such term is defined
in the 2018 Warehouse Agreement.

“2018 Group Agent” shall mean a “Group Agent,” as such term is defined in the
2018 Warehouse Agreement.

“2018 Loan Balance” shall mean the “Loan Balance,” as such term is defined in
the 2018 Warehouse Agreement.

“2018 Paying Agent” shall mean the “Paying Agent,” as such term is defined in
the 2018 Warehouse Agreement.

“2018 Transaction Documents” shall mean the “Transaction Documents,” as such
term is defined in the 2018 Warehouse Agreement.

“2018 Warehouse Agreement” shall mean the Loan and Security Agreement, dated as
of December 27, 2018, among the 2018 Borrower, TFL, the 2018 Administrative
Agent and the lenders and group agents party thereto, as the same may be amended
from time to time.

(c)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Retention Requirements” to read as follows:

“Retention Requirements” shall mean each of: (a) Article 405 of the CRR,
together with (i) the Commission Delegated Regulation (EU) 625/2014 of 13 March
2014 and any regulatory technical standards, implementing technical standards or
related documents published by the European Banking Authority, European Central
Bank (or any other successor or replacement agency or authority) and any
delegated regulations of the European Commission; and (ii) to the extent
informing the interpretation of Article 405 of the CRR, the guidelines and
related documents previously published in relation to the preceding European
Union risk retention legislation by the European Banking Authority (and/or its
predecessor, the Committee of European Banking Supervisors); (b) Article 17 of
the AIFMD, as supplemented by Article 51 of the AIFM Regulation; (c) Article 254
Commission Delegated Regulation (EU) 2015/35 (the Solvency II Regulation), (d)
in relation to each of the foregoing, any guidance published in relation thereto
and any implementing laws or regulations in force in any Member State of the
European Union and (e) in each case, any law or regulation superseding or
replacing such requirements (or regulatory guidance published in relation
thereto).

(d)Section 1.01 of the Loan Agreement is hereby amended by amending the
definition of “Transaction Documents” to read as follows:

“Transaction Documents” shall mean the Trust Agreement, the Warehouse SUBI
Supplement, the Warehouse SUBI Servicing Agreement, the [***] Subservicing
Agreement, the eVault Letter Agreement, the Warehouse SUBI Sale Agreement, this
Agreement, the Collateral

2

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Agency and Security Agreement, the Fee Letter, each Loan Request, each
Settlement Statement, each Notice of Warehouse SUBI Lease Allocation, each
Interest Rate Hedge and each other agreement, report, certificate or other
document delivered by any Tesla Party, Tesla, Inc. or TFL pursuant to or in
connection with this Agreement.  For the avoidance of doubt, the 2018
Transaction Documents shall not constitute Transaction Documents under this
Agreement.

(e)Section 2.11(a) of the Loan Agreement is hereby amended by:

(i)Deleting the lead-in in its entirety and inserting in lieu thereof a new
lead-in reading in its entirety as follows:

“So long as no Default or Event of Default shall have occurred and be
continuing, TFL may, at the written directions of the Borrower and , the 2018
Borrower, increase the Maximum Facility Limit subject to the following terms and
conditions:”

(ii)Deleting clause(i) in its entirety and inserting in lieu thereof a new
clause (i) reading in its entirety as follows:

“(i)TFL shall send a written notice (such notice, “Maximum Facility Limit
Increase Notice”) to the Administrative Agent (who shall forward the same to the
Group Agents) and the 2018 Administrative Agent, which notice shall specify:

(A)the amount by which the Maximum Facility Limit is proposed to be increased
(the “Maximum Facility Limit Increase Amount”);

(B)the date on which such increase is proposed to occur (the “Maximum Facility
Limit Increase Date”), which Maximum Facility Limit Increase Date shall be not
less than thirty (30) days after the date of such Maximum Facility Limit
Increase Notice; and

(C)the amount of the Maximum Facility Limit Increase Amount to be allocated to
the Facility Limit and the 2018 Facility Limit.”

(f)Section 2.11(b) of the Loan Agreement is hereby amended by deleting Section
2.11(b) in its entirety and inserting in lieu thereof a new Section 2.11(b)
reading in its entirety as follows:

“(b)TFL may, at the written directions of the Borrower and the 2018 Borrower,
reduce the Maximum Facility Limit subject to the following terms and conditions:

(i)TFL shall send a written notice (such notice, “Maximum Facility Limit
Reduction Notice”) signed by an Authorized Signatory to the Administrative Agent
(who shall forward the same to the Group Agents) and the 2018 Administrative
Agent, which notice shall specify:

3

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(A)the amount by which the Maximum Facility Limit is proposed to be reduced (the
“Maximum Facility Limit Reduction Amount”); provided that, the resulting Maximum
Facility Limit after taking into account the Maximum Facility Limit Reduction
Amount shall not be less than the sum of the Loan Balance and the 2018 Loan
Balance on the Maximum Facility Limit Reduction Date;

(B)the date on which such reduction is proposed to occur (the “Maximum Facility
Limit Reduction Date”), which Maximum Facility Limit Reduction Date shall be not
less than five (5) Business Days after the date of such Maximum Facility Limit
Reduction Notice; and

(C)the amount of the Maximum Facility Limit Reduction Amount that shall reduce
the Facility Limit and the 2018 Facility Limit, respectively, provided that the
Facility Limit shall not be less than the Loan Balance on the Maximum Facility
Limit Reduction Date.

(ii)On each Maximum Facility Limit Reduction Date, the Facility Limit will be
reduced by the amount specified in the related Maximum Facility Limit Reduction
Notice and each such reduction shall reduce each Lender’s Commitment by its
ratable share (based on the Commitments of the Lenders) of the Maximum Facility
Limit Reduction Amount.

(iii)No reduction in the Maximum Facility Limit shall occur if after giving
effect to such reduction and any repayments of the Loan Balance, the Facility
Limit will be less than the Loan Balance.

(iv)On each Maximum Facility Limit Reduction Date, the Administrative Agent
shall update its books and records to reflect the updated Maximum Facility
Limit, Facility Limit and Commitment of each Lender.”

(g)Section 2.12 of the Loan Agreement is hereby amended by deleting Section 2.12
in its entirety and inserting in lieu thereof a new Section 2.12 reading in its
entirety as follows:

“(a)TFL may from time to time, at the written directions of the Borrower and the
2018 Borrower, reallocate the Maximum Facility Limit between the Facility Limit
and the 2018 Facility Limit subject to the following terms and conditions:

(i)TFL shall send a written notice (such notice, “Maximum Facility Limit
Reallocation Notice”) to the Administrative Agent (who shall forward the same to
the Group Agents) and the 2018 Administrative Agent (who shall forward the same
to the 2018 Group Agents), which notice shall specify:

(A)the amount of the Maximum Facility Limit that is to be allocated to the
Facility Limit and the amount of the Maximum Facility Limit that is to be
allocated to the 2018 Facility Limit; provided that, the sum of the Facility
Limit and the 2018 Facility Limit shall be equal to the Maximum Facility Limit
on the Maximum Facility Limit Reallocation Date (as defined below); and
provided,

4

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

further, that the Facility Limit shall not be less than the Loan Balance and the
2018 Facility Limit shall not be less than the 2018 Loan Balance; and

(B)the date on which such reallocation is proposed to occur (the “Maximum
Facility Limit Reallocation Date”), which Maximum Facility Limit Reallocation
Date shall be not less than ten (10) Business Days after the date of such
Maximum Facility Limit Reallocation Notice.

(ii)On each Maximum Facility Limit Reallocation Date, the Facility Limit, and/or
the 2018 Facility Limit will be increased or decreased, as applicable, by the
amount specified in the related Maximum Facility Limit Reallocation Notice.

(iii)No reduction in the Facility Limit shall occur in connection with the
reallocation of the Maximum Facility Limit if after giving effect to such
reduction and any repayments of the Loan Balance, the Facility Limit will be
less than the Loan Balance. On each Maximum Facility Limit Reallocation Date,
the Administrative Agent shall update its books and records to reflect the
updated Maximum Facility Limit, Facility Limit and Commitment of each Lender..

(iv)Except as provided in Section 2.12(b), TFL may not reallocate any portion of
the 2018 Facility Limit to the Facility Limit without the prior written consent
of all Group Agents.

(b)

In addition, on the Recommenced Borrowing Date and on each Payment Date
occurring after the Recommenced Borrowing Date, the excess of the 2018 Facility
Limit over the aggregate principal amount of the 2018 Loan Balance shall
automatically be reallocated from the 2018 Facility Limit to the Facility Limit.

(h)Section 9.01 of the Loan Agreement is hereby amended by deleting the last
sentence of Section 9.01 in its entirety and inserting in lieu thereof a new
last sentence reading in its entirety as follows:

“The Administrative Agent shall at all times also be the 2018 Administrative
Agent.”

(i)Section 9.11(a)(i) of the Loan Agreement is hereby amended by deleting
Section 9.11(a)(i) in its entirety and inserting in lieu thereof a new Section
9.11(a)(i) reading in its entirety as follows:

“(i)The Administrative Agent may, upon at least thirty (30) days’ notice to the
Borrower, the Servicer and each Group Agent, resign as Administrative Agent;
provided it also resigns as the 2018 Administrative Agent.  Except as provided
below, such resignation shall not become effective until a successor
Administrative Agent is appointed by the Group Agents as a successor
Administrative Agent and as a successor 2018 Administrative Agent and has
accepted such appointment.  If no successor Administrative Agent shall have been
so appointed by the Group Agents, within thirty (30) days after the departing
Administrative Agent’s giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, appoint a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Group Agents within

5

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

sixty (60) days after the departing Administrative Agent’s giving of notice of
resignation, the departing Administrative Agent may, on behalf of the Group
Agents, petition a court of competent jurisdiction to appoint a successor
Administrative Agent, which successor Administrative Agent shall be either (i) a
commercial bank having a combined capital and surplus of at least $250,000,000
and short-term debt ratings of at least “A-1” from S&P and “P-1” from Moody’s or
(ii) an Affiliate of such an institution, and in either case shall also be the
2018 Administrative Agent.

(j)Section 9.11(b)(iv) of the Loan Agreement is hereby amended by deleting
Section 9.11(b)(iv) in its entirety and inserting in lieu thereof a new Section
9.11(b)(iv) reading in its entirety as follows:

“(iv)

Any successor Paying Agent hereunder, if other than the Borrower, shall be a
bank or trust company organized and doing business under the laws of the United
States of America or of the State of New York, in good standing, authorized
under such laws to exercise corporate trust powers and having a combined capital
and surplus in excess of US $250,000,000, and in either case shall also be the
2018 Paying Agent.”

(k)Section 10.09 of the Loan Agreement is hereby amended by deleting the last
sentence in its entirety and  inserting in lieu thereof a new last sentence
reading in its entirety as follows:

“Each Group Agent shall also act in the same role as a group agent under the
2018 Warehouse Agreement.”

(l)Section 12.10(j) of the Loan Agreement is hereby amended by deleting Section
12.10(j) in its entirety and  inserting in lieu thereof a new Section 12.10(j)
reading in its entirety as follows:

“(j)Limitation on Assignments and Participations. Notwithstanding anything to
the contrary contained in the Transaction Documents, none of the Administration
Agent, any Group Agent or any Lender may assign or participate all or any
portion of its rights and obligations hereunder unless, contemporaneous with
such assignment or participation, such Person makes a pro rata assignment or
participation to the same assignee or participant, as the case may be, of the
same rights and obligations under the 2018 Warehouse Agreement.”

2.Conditions Precedent. This Amendment shall become effective as of the date
hereof (the “Amendment Effective Date”) upon satisfaction or waiver of the
following conditions precedent:

(a)the receipt by the Administrative Agent or its counsel of counterpart
signature pages to this Amendment and each other document and certificate to be
executed or delivered in connection with this Amendment;

(b)no Default, Event of Default or Potential Servicer Default shall have
occurred or be continuing, the Termination Date shall not have occurred and no
Event of Bankruptcy shall have occurred with respect to TFL or Tesla, Inc.; and

6

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

(c)the Administrative Agent and each Group Agent shall have received such other
documents, instruments and agreements as the Administrative Agent or such Group
Agent may have reasonably requested.

3.Representations and Warranties of the Borrower.  The Borrower hereby
represents and warrants to the Administrative Agent, each Group Agent and each
Lender as of the date hereof that:

(a)This Amendment and the Loan Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(b)Upon the effectiveness of this Amendment, the Borrower hereby affirms that
all representations and warranties made by it in Article IV of the Loan
Agreement, as amended, are correct in all material respects on the date hereof
as though made as of the effective date of this Amendment, unless and to the
extent that any such representation and warranty is stated to relate solely to
an earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date.

(c)As of the date hereof, no Default, Event of Default or Potential Servicer
Default shall have occurred or be continuing, the Termination Date shall not
have occurred and no Event of Bankruptcy shall have occurred with respect to TFL
or Tesla, Inc.

4.Reference to and Effect on the Loan Agreement.

(a)Upon the effectiveness of Section 1 hereof, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to the Loan Agreement as amended hereby.

(b)The Loan Agreement, as amended hereby, and all other documents, instruments
and agreements executed and/or delivered in connection therewith, shall remain
in full force and effect until hereafter terminated in accordance with their
respective terms, and the Loan Agreement and such documents, instruments and
agreements are hereby ratified and confirmed.

(c)Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent, any Agent or any Lender, nor
constitute a waiver of any provision of the Loan Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

5.Costs and Expenses.  The Borrower agrees to pay all reasonable and actual
costs, fees, and out‑of‑pocket expenses (including the reasonable attorneys’
fees, costs and expenses of Morgan, Lewis & Bockius LLP, counsel to the
Administrative Agent, the Group Agents and the

7

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

Lenders) incurred by the Administrative Agent, each Group Agent and each Lender
in connection with the preparation, review, execution and enforcement of this
Amendment.

6.Consent to Amendment of Warehouse SUBI Servicing Agreement. By execution of
this Amendment, the Borrower, the Administrative Agent and the Lenders hereby
consent to Amendment No. 2 to Second Amended and Restated Warehouse SUBI
Servicing Agreement, dated the date hereof, among Tesla Lease Trust, TFL, as
Servicer, and Wells Fargo Bank, National Association, as Back-Up Servicer.

7.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICTS OF LAWS PROVISIONS (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

8.Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

9.Counterparts.  This Amendment may be executed by one or more of the parties to
the Amendment on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (transmitted by telecopier or by email) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Remainder of page left intentionally blank

8

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their duly authorized signatories as of the date first above
written.

 

TESLA 2014 WAREHOUSE SPV LLC,

as Borrower

 

By:

 

/s/ Yaron Klein

Name:

 

Yaron Klein

Title:

 

Chief Financial Officer/Treasurer

 




Signature Page to Amendment No. 5 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Paying Agent

 

By:

 

/s/ Rosemary Cabrera

Name:

 

Rosemary Cabrera

Title:

 

Associate

 

By:

 

/s/ Diana Vasconez

Name:

 

Diana Vasconez

Title:

 

Assistant Vice President

 




Signature Page to Amendment No. 5 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Administrative Agent, as a Group Agent and as a Committed Lender

 

By:

 

/s/ Brendon Girardi

Name:

 

Brendon Girardi

Title:

 

Director

 

By:

 

/s/ Kevin Fagan

Name:

 

Kevin Fagan

Title:

 

Vice President

 






Signature Page to Amendment No. 5 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

CITIBANK, N.A.,

as a Group Agent and as a Committed Lender

 

By:

 

/s/ Amy Jo Pitts

Name:

 

Amy Jo Pitts

Title:

 

Vice President

 

CAFCO, LLC,

as Conduit Lender

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

By:

 

/s/ Amy Jo Pitts

Name:

 

Amy Jo Pitts

Title:

 

Vice President

 

CHARTA, LLC,

as Conduit Lender

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

By:

 

/s/ Amy Jo Pitts

Name:

 

Amy Jo Pitts

Title:

 

Vice President

 




Signature Page to Amendment No. 5 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

CIESCO, LLC,

as Conduit Lender

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

By:

 

/s/ Amy Jo Pitts

Name:

 

Amy Jo Pitts

Title:

 

Vice President

 

CRC FUNDING, LLC,

as Conduit Lender

 

By:

 

Citibank, N.A., as Attorney-in-Fact

 

By:

 

/s/ Amy Jo Pitts

Name:

 

Amy Jo Pitts

Title:

 

Vice President

 




Signature Page to Amendment No. 5 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

ROYAL BANK OF CANADA,

as a Group Agent and as a Committed Lender

 

By:

 

/s/ Thomas C. Dean

Name:

 

Thomas C. Dean

Title:

 

Authorized Signatory

 

By:

 

/s/ Lisa Wang

Name:

 

Lisa Wang

Title:

 

Authorized Signatory

 




Signature Page to Amendment No. 5 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Group Agent

 

By:

 

/s/ Patrick Duggan

Name:

 

Patrick Duggan

Title:

 

Vice President

 

By:

 

/s/ Michael Eaton

Name:

 

Michael Eaton

Title:

 

Vice President

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Lender

 

By:

 

/s/ Patrick Duggan

Name:

 

Patrick Duggan

Title:

 

Authorized Signatory

 

GIFS CAPITAL COMPANY LLC,

as a Conduit Lender

 

By:

 

/s/ Carey D. Fear

Name:

 

Carey D. Fear

Title:

 

Authorized Signer

 




Signature Page to Amendment No. 5 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.

--------------------------------------------------------------------------------

Confidential Treatment Requested by Tesla, Inc.

 

BARCLAYS BANK PLC,

as a Group Agent

 

By:

 

/s/ Chin-Yong Choe

Name:

 

Chin-Yong Choe

Title:

 

Director

 

SALISBURY RECEIVABLES COMPANY LLC,

as a Conduit Lender

 

By:

 

Barclays Bank PLC, as attorney-in-fact

 

By:

 

/s/ Chin-Yong Choe

Name:

 

Chin-Yong Choe

Title:

 

Director

 

Signature Page to Amendment No. 5 to Amended and Restated Loan and Security
Agreement

[***] Information has been omitted and filed separately with the Securities and
Exchange Commission. Confidential Treatment has been requested with respect to
the omitted portions.